Citation Nr: 1509224	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  07-07 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for arthritis of the right hip and knees, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for arthritis of the left hip, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

4.  Entitlement to service connection for a skin disorder, to include urticaria, keratosis of the forehead, and eczema of the feet, and to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for diverticulitis.


6.  Entitlement to service connection for diverticulitis, to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.

7.  Entitlement to service connection for an abdominal condition, to include support and compression of the abdominal wall, and to include as due to an undiagnosed illness or other qualifying chronic disability under 38 U.S.C.A. § 1117.


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from January 1982 to September 1992, including service in Southwest Asia.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia which denied service connection for arthritis of the right hip and knees, arthritis of the left hip, and a skin disorder, and an August 2007 rating decision issued by the Atlanta RO which denied service connection for an acquired psychiatric disorder, including PTSD.  Moreover, the Atlanta RO issued a decision in December 2012 which denied entitlement to service connection for an abdominal condition, and a claim to reopen entitlement to service connection for diverticulitis.  The Veteran appealed the denials of these claims in these decisions, and the matters are now before the Board.  

This case was previously before the Board in January 2011, and the Board remanded the service connection claims for arthritis of the right hip and knees, arthritis of the left hip, a skin disorder, and an acquired psychiatric disorder to the RO for further evidentiary development.  As discussed in more detail below, the Board finds that there has been substantial compliance with its remand orders and that it may therefore proceed with a determination of some of these issues on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified via videoconference before the undersigned Veterans Law Judge in November 2014 from the Atlanta RO.  During this Board hearing, the Veteran withdrew his claim to entitlement to service connection for residuals of traumatic brain injury (TBI).  According to 38 C.F.R. § 20.204(b), a withdrawal of an appeal must be in writing, must include the name of the veteran, the applicable claim number, and a statement that the appeal is being withdrawn, and must be received by the Board prior to issuance of a decision regarding the claim or claims being withdrawn.  The hearing has been transcribed, so reduced to writing, and thus, the Board finds that this claim is properly withdrawn.  38 C.F.R. § 20.204(b) (2014).

The issues of entitlement to service connection for arthritis of the right hip and knees, arthritis of the left hip, a skin disorder, diverticulitis, and an abdominal condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  After affording the Veteran the benefit of the doubt, the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD; however, the Veteran's acquired psychiatric disorder, to include PTSD, is not a result of or otherwise related to service.

2.  By a July 2009 rating decision, the RO in Columbia, South Carolina, denied the Veteran's claim to entitlement to service connection for diverticulitis.  The Veteran did not appeal the decision or submit new and material evidence within the one year appeal period.

3.  Evidence received since the July 2009 rating decision relates to previously unestablished facts necessary to substantiate the service connection claim for diverticulitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.304, 4.125 (2014).

2.  The July 2009 Columbia RO rating decision that denied entitlement to service connection for diverticulitis is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2014).

3.  New and material evidence has been received since the July 2009 rating decision to reopen the Veteran's claim to service connection for diverticulitis.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection for an Acquired Psychiatric Disorder, to Include PTSD

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disorder, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Throughout this appeal, the Veteran has contended that he is entitled to service connection for an acquired psychiatric disorder because he claims he developed PTSD as a result of several in-service stressors.  Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 5th edition, of the American Psychiatric Association (DSM-V).  Id.; see also 38 C.F.R. §§ 4.125(a), 4.130.  However, the record reflects that the Veteran's psychiatric health has also been analyzed under the DSM-IV criteria because it was analyzed prior to the release of the DSM-V.  See Cohen v. Brown, 10 Vet. App. 128, 140 (1997) (holding that VA may presume that a diagnosis made by a mental health care professional was made in accordance with the DSM-IV).  Thus, the Board shall consider the Veteran's appeal in light of both the DSM-IV and DSM-V.

Moreover, a claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the claimant's description of the claim, the symptoms the claimant describes and the information the claimant submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the Veteran's claim pursuant to Clemons.

The Veteran claimed that the receipt of immunizations and vaccines that he believed were experimental in nature, the destruction of chemical weapons in a nearby town where he was stationed during the Persian Gulf War, unsanitary living conditions, and quick deployment orders led to the failure of his marriage and caused stress that later led to PTSD.  Moreover, the Veteran contended that missile attacks during the Persian Gulf War contributed to the development to his acquired psychiatric disorder.  The Board notes that this alleged stressor was corroborated by a May 2008 lay statement from a serviceman who served with Veteran and by the Veteran's service personnel records.  Thus, the questions to be answered are whether the Veteran has a current diagnosis of PTSD and whether medical evidence of a causal nexus exists between current symptomatology and the specific claimed in-service stressor.  

The Board acknowledges that the Veteran has submitted numerous statements in support of his claim for an acquired psychiatric disorder in which he recounts his current mental symptoms and his belief that these symptoms relate to his time in service.  Moreover, several other lay pieces of evidence, including a June 2008 statement from the Veteran's brother and numerous statements from the Veteran's representative, relate observations of the Veteran's mental changes since returning from service.  While the Board acknowledges that the Veteran and other lay individuals are competent to report symptoms such as anxiety, lack of sleep, depression, and other observable characteristics, they are not competent to relate an acquired psychiatric disorder, to include PTSD, to service.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Of greater probative value is the medical evidence of record, which includes many VA medical records and a few private medical records noting the Veteran's mental health symptoms and his medication regiment.  The record contains many entries since March 2007 from VA physicians in which the Veteran had a diagnosis of PTSD, as well as the more recent diagnosis of a mood disorder not otherwise specified (NOS) pursuant to the DSM-V.  While there is some doubt whether the PTSD diagnosis is warranted for the Veteran's symptoms as expressed in the October 2013 VA examiner's rationale, the benefit of the doubt doctrine leads the Board to conclude that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include PTSD.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

However, the preponderance of the evidence indicates that the Veteran's currently diagnosed psychiatric disorder, to include PTSD, is not caused by or otherwise related to service.  The Board acknowledges the many VA mental health and psychiatric documents in the record which note the Veteran's mental status, symptoms, and medications.  Nevertheless, most of these documents do not purport to answer whether a causal nexus exists between current symptomatology and the specific claimed in-service stressor.  Notably, two medical records attempt to address this question.

The first record is a May 2011 medical questionnaire from a private physician which notes the physician's findings that the Veteran suffered from irritability, anxiety, paranoia, crying spells, physical pain, insomnia, nightmares with agitation, and substance abuse, although the Veteran was able to recall instances when the symptoms were present while he was sober.  This private physician indicated that it was more than likely that these current symptoms were a direct result of the Veteran's military service by providing a checkmark next to the option "Yes it is more than likely."  The Board finds that this opinion lacks probative value because no support was provided for this conclusion, nor is there any indication that the doctor reviewed any of the Veteran's service treatment records or his claims file.  

The second record, an October 2013 VA examination, is of much greater probative value because the examiner in that instance reviewed the pertinent records, conducted an hour and a half interview of the Veteran, and took into consideration the fact that the in-service stressor was corroborated.  Significantly, this examiner provided very thorough rationales for her diagnoses and opinions.  

The examiner diagnosed the Veteran with a mood disorder NOS, cannabis abuse, and alcohol abuse that was in partial remission, thus, this examiner found that the Veteran currently has an acquired psychiatric disorder.  The examiner determined that even if the Veteran had experienced genuine trauma-related stress required of a PTSD diagnosis, he did not exhibit a broad range of symptoms associated with this illness.  She reasoned that the Veteran denied traumatic re-experiencing, and that he specifically denied that his occasional nightmares were related to upsetting military experiences.  Moreover, she explained that he does not evidence trauma-related avoidance, and that his diminished motivation, social avoidance, sleep disturbances, suspiciousness, irritability, and intermittent concentration issues were better accounted for by other etiological factors beyond trauma or PTSD. 

This examiner noted that although the Veteran had been diagnosed with PTSD by VA physicians, the doctors who diagnosed him with this disorder did not provide rationales for their conclusions.  She determined that the Veteran exhibited a diffuse constellation of mood and anxiety symptoms, such as depressed and irritable mood, diminished motivation, social withdrawal, sleep disturbances, and suspiciousness, and that his chronic use of marijuana and alcohol abuse might be associated with these symptoms.  The examiner noted that the chronic use of these substances can create neurophysiological changes that mimic mental health symptoms.  The Board acknowledges the Veteran's statements during the November 2014 Board hearing in which he indicated that his use of these substances was exaggerated; however, the Veteran did not deny the occasional and intermittent use of these substances during the hearing.   

Moreover, the examiner noted that the Veteran exhibited characterological traits, including a history of unstable sense of self and unstable relationships, which rendered him more vulnerable to experiencing mood symptoms during times of heightened stress.  She opined that his current clinical symptoms, which were best diagnosed as a mood disorder NOS, was accounted for primarily by the combination of personality and substance abuse factors and that it was less likely than not caused by or incurred during military service.  The Board finds this examiner's opinions to be highly probative because of her expertise, training, education, proper support and rationale, and a thorough review of the Veteran's records.

Thus, after weighing the competent medical evidence of record, namely, the May 2011 private medical questionnaire and the October 2013 VA examination, the Board determines that the Veteran's acquired psychiatric disorder, to include PTSD, is not a result of or otherwise related to service.  Therefore, as the preponderance of the evidence is against entitlement to service connection for an acquired psychiatric disorder, to include PTSD, the benefit of the doubt doctrine does not apply, and the Veteran's claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

New and Material Evidence and Service Connection

The Veteran is seeking to reopen a previously denied claim to service connection for diverticulitis.  Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105.  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed, unless it is inherently false or untrue.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

The Columbia RO denied the Veteran's claim to entitlement to service connection for diverticulitis in July 2009 because the record did not reflect that the Veteran had a current diagnosis for this disorder.  The Veteran was informed of this decision by a July 2009 letter, and he did not appeal it or submit new and material evidence within the one year appeal period.  Thus, the Board finds that the July 2009 rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Since that time, the Veteran has submitted medical evidence that indicates the presence of this disorder.  Specifically, a January 2013 VA gastroenterology consult notes that the Veteran underwent a colonoscopy in which a VA physician found sessile polyps in the transverse colon, numerous medium diverticula in the sigmoid, and small non-bleeding internal hemorrhoids.  In light of the fact that a June 2009 VA examiner did not diagnose the Veteran with diverticulitis because a lower endoscopy or Barium enema was not performed per VA instructions, and the fact that the threshold for substantiating a claim is low, the Board determines this consult suffices as evidence of a previously unestablished fact necessary to substantiate the service connection claim for diverticulitis.  Thus, the claim to service connection for diverticulitis is reopened.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  Notice letters were sent to the Veteran in June 2002, September 2006, and September 2011, prior to the initial adjudications of the claims on appeal.  Notices sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including descriptions of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b), and Kent v. Nicholson, 20 Vet. App. 1 (2006).  

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  

The Board finds that VA has satisfied its duty to assist by acquiring service treatment records, service personnel records, and records of private and VA treatment.  The duty to assist was further satisfied by VA examinations in October 2002, June 2009, and October 2013, during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on the Veteran's history and examinations that are consistent with the record.  

The Board notes that the Veteran's claim to reopen entitlement to service connection for diverticulitis has been granted, and thus, no additional duties of notice or assistance are required.  

Finally, the Board remanded the issues of entitlement to service connection for arthritis of the right hip and knees, arthritis of the left hip, a skin disorder, and an acquired psychiatric disorder for additional development, including obtaining relevant personnel and service records, scheduling the Veteran for VA examinations for compensation purposes for these claims, and readjuciating these claims.   Accordingly, VA requested and associated the appropriate records with the Veteran's claims file, afforded VA examinations to the Veteran in October 2013, which provided opinions regarding the etiology of the claimed disorders, and the RO readjudicated the claims through an April 2014 supplemental statement of the case.  Therefore, the Board finds that the RO substantially complied with the January 2011 remand directives, and the Board has properly proceeded with the foregoing decision.  See Stegall, 11 Vet. App. at 271 (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).

Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of his claim to entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Thus, no further notice or assistance is required for this claim.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  

New and material evidence having been received, the claim to entitlement to service connection for diverticulitis is reopened, and to that extent only, the appeal is granted. 


REMAND

The Board determines that the Veteran's claims to entitlement to service connection for arthritis of the right hip and knees, arthritis of the left hip, a skin disorder, an abdominal condition, and diverticulitis must be remanded for additional evidentiary development.  Specifically, the Veteran should be afforded VA examinations to determine the etiology of the present diagnoses of arthritis of the hips and knees, as well as any skin disorders.

Following the January 2011 Board decision, the Veteran was afforded VA examinations for his hips, knees, and skin.  In October 2013, a VA examiner made clinical findings and provided diagnoses for all of these disorders that the Board finds competent and probative.  However, the examiner provided inadequate rationales for all of these claims when he opined that the Veteran's currently diagnosed disorders were less likely than not incurred in or caused by an in-service injury, event, or illness because the Veteran's claims file was silent on these disorders during his time of duty in the military.  This short statement is not adequate to explain why complicated medical conditions, such as arthritis and skin disorders, are not be related to the Veteran's service.  Moreover, the Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology, or etiology of a disorder.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  As the record is otherwise silent on the etiology of these disorders, the Board finds that the Veteran's claims to entitlement to service connection for arthritis of the right hip and knees, arthritis of the left hip, and a skin disorder, to include as due to undiagnosed illnesses, must be remanded for another VA examination.

Likewise, the Veteran's claims to entitlement to service connection for an abdominal condition, to include support and compression of the abdominal wall, and diverticulitis should be remanded for a VA examination as well.  The Board notes that the Veteran is currently service-connected for irritable bowel syndrome (IBS) with a rating of 30 percent disabling.  The Veteran contended during several statements in support of his case and during the November 2014 Board hearing that his abdominal condition disorder manifests as severe pain in his abdomen; however, he has not provided the cause or reason for these symptoms.  While the Veteran is competent to report symptoms associated with this abdominal disorder, he is not competent to diagnose the cause of this disorder or to relate any such disorder to service.  See Layno, 6 Vet. App. at 465.  Moreover, the fact that the Veteran is presently pursuing a claim for service connection for diverticulitis and he is currently service connected for IBS leads the Board to conclude that these three issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless they are all adjudicated).  Therefore, the Board determines that the Veteran should undergo a gastrointestinal VA examination to determine whether any current symptoms associated with his abdomen, diverticulitis, and IBS are related to each other and to determine whether any current symptoms associated with his abdomen and diverticulitis are directly related to service or on a secondary basis to his IBS.

Accordingly, these matters are REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination and request an addendum opinion from an appropriate examiner to determine the nature and etiology of any currently diagnosed disorders in the bilateral hips and knees.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this and the January 2011 Board remands.  The examiner should also be notified of the October 2013 VA examiner's findings concerning any current diagnoses of the bilateral hips and knees.

The examiner should state whether the Veteran's osteoarthritis and degenerative disc disease in the hips and knees are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to his service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment. 

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed hip and knee disorders.  If the Veteran has symptoms of these disorders for which no diagnosis can be assigned, the examiner should describe those symptoms and opine whether the symptoms present an undiagnosed illness. 

2.  Schedule the Veteran for an appropriate VA examination and request an addendum opinion from an appropriate examiner to determine the nature and etiology of any currently diagnosed skin disorders.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand, as well as the January 2011 remand.  The examiner should also be notified of the October 2013 VA examiner's findings concerning any current skin diagnoses.

The examiner should state whether the Veteran's skin disorders are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to his service.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment. 

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed skin disorders.  If the Veteran has symptoms of a skin disorder for which no diagnosis can be assigned, the examiner should describe those symptoms and opine whether the symptoms present an undiagnosed illness. 

3.  Schedule the Veteran for an appropriate VA examination and request an opinion from an appropriate examiner to determine the current symptoms and diagnoses associated with the Veteran's gastrointestinal organic system.  The claims file should be made available for review in conjunction with the examination and the examiner's attention should be directed to this remand.  

The examiner should determine the nature and etiology of any currently abdominal symptoms, including episodes of severe pain and possible diverticula, and their relation to the Veteran's service and his service-connected IBS.  The examiner should state whether the Veteran's current abdominal and diverticula disorders, if any, are at least as likely as not (i.e., a 50 percent degree of probability or greater) related to his service, or secondary to his IBS.  The examiner should provide a detailed rationale for all opinions and conclusions expressed and is advised not to rely on the mere absence of in-service complains or treatment. 

The examiner should identify and describe in detail any objective evidence of the Veteran's claimed gastrointestinal disorders and the service-connected IBS disability.  If the Veteran has symptoms of these disorders for which no diagnosis can be assigned, the examiner should describe those symptoms and opine whether the symptoms present an undiagnosed illness. 

4.  After completing all indicated developments above, readjudicate the claims to entitlement to service connection for arthritis of the right hip and knees, arthritis of the left hip, a skin disorder, an abdominal condition, and diverticulitis in light of all the evidence of record.  If any benefit sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


